DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Currently, claims 1-18 are pending and under consideration.  	

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 8/29/2019 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application claims benefit of U.S. application 14/911,387, which is a national stage entry (371) of PCT/IB2014/063902 with the international filing date of 08/13/2014, which claims benefit of U.S. provisional application 61/866,242 filed 08/15/2013, which is acknowledged.
Note, the priority information on page 1 of the specification (under “RELATED APPLICATIONS” has not been updated.

Specification 
The specification is objected to because the status of U.S. Application 14/911,387,
which has been issued as U.S. Patent No. 10,434,172, has not been updated.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the examiner is unable to find the support for a method of treating PPP with secukinumab, wherein the patient is able to stop or reduce concomitant use of a psoriasis agent by at least about 50% in response to treatment with secukinumab, as recited in claim 4.

Claims
Claim 5 is objected to for the following informalities, appropriate correction is required:
Claim 5 recites “administering the patient at least one …”; the following is suggested: “administering to the patient at least one …”.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7, 9, 12, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 of U.S. Patent No. 10,434,172.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:


Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4 is indefinite for the recitation “wherein the patient is able to stop or reduce concomitant use of a psoriasis agent by at least about 50% in response to treatment with secukinumab” because it is unclear how to predict a treatment result or response prior to the treatment or how to select such a patient before the treatment, as the limitation represents a treatment result.  The metes and bounds of the claim, therefore, cannot be determined.
Claim 15 is indefinite and confusing for the recitation “the patient … was intolerant to phototherapy or systematic therapy” because it is unclear what it is meant as the claimed method is a systematic therapy, which seems contradict the limitation here in claim 15.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (Exp. Dermatol., 2011 Oct; 20(10): 845-7), and further in view of Di Padova et al. (WO 2006/013107, 2/9/2006). 
Murakami discloses that the serum IL-17 and tissue IL-17 are elevated in PPP and may be in the pathogenesis of palmoplantar pustulosis (PPP) (abstract, and Fig. 2, for example), that the acrosyringium is the major site of vesicle ⁄pustule formation in PPP, and that an increase in the number of Langerhans cell (LC), as well as an up-regulation of IL-17 occurs in the acrosyringium of PPP (page 846, 1st column, 1st paragraph, last sentence); and suggests that further investigation of antibody therapies targeting the Th17 pathways need to be explored (page 847, 2nd column, 1st paragraph).  Note, palmoplantar pustulosis is also known as localized pustular psoriasis or pustular psoriasis of the extremities or palmoplantar pustular psoriasis (also acknowledged in the specification, page 1, 1st paragraph under “BACKGROUND OF THE DISCLOSURE”).
Di Padova discloses a human monoclonal antibody to human IL-17, AIN457 (also known as secukinumab), which CDRs comprise the amino acid sequences of SEQ ID NO:1-6 and VH and VL of SEQ ID NO:8 and 10 (page 4, 2nd paragraph; the paragraph bridging pages 5-6).  Additionally, Di Padova teaches that the AIN457 antibody has a high binding affinity for IL-17 with a KD for binding to IL-17 of about 0.188-0.036 nM, and this high binding affinity makes the AIN457 antibody particularly suitable for therapeutic applications (page 21, 4th paragraph).  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat PPP with an antibody against a Th17 cytokine such as IL-17, for example, Di Padova’s IL-17 antibody AIN457, following the teachings of Murakami and Di Padova.  The person of ordinary skill in the art would have been motivated to do so for disease treatment and because both elevated IL-17 mRNA and protein levels have been detected in the tissue and serum, respectively, in PPP, and IL-17 is the most elevated in the patients sera among the IL-17 related cytokines tested (> 100x) (as taught by Murakami, Fig. 2, for example); and reasonably would have expected success because Murakami specifically indicates that further investigation of antibody therapies targeting the Th17 pathways need to be explored based on the test findings of the PPP patients.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.
Claims 6, 8, 10, 11, 13, 14 and 16 are objected to as being dependent upon a rejected base claim.



Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
6/16/21